              Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 1 of 19



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   CARLOTTA P. WELLS
     Assistant Director
 3   MARSHA STELSON EDNEY
     Senior Trial Counsel
 4   KATE BAILEY
     CAROL FEDERIGHI
 5   Trial Attorneys
     United States Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, NW
 7   Washington, DC 20005
     Tel.: (202) 514-4520
 8   Email: marsha.edney@usdoj.gov

 9   Attorneys for Defendants

10
                                 UNITED STATES DISTRICT COURT
11
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
                                                     Civil Action No. 3:18-cv-01865-RS
13    STATE OF CALIFORNIA, et al.,

14           Plaintiffs,                             DEFENDANTS’ OBJECTIONS TO
                                                     PLAINTIFFS’ TRIAL DECLARATIONS
15    v.
                                                     Date: January 7, 2019
16    WILBUR L. ROSS, JR., et al.,                   Time: 9:00 am
                                                     Judge: Hon. Richard Seeborg
17           Defendants.

18

19
20

21

22

23

24

25

26
                                                 1
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
                 Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 2 of 19



 1            Defendants United States Department of Commerce, Wilbur L. Ross, Jr., in his official

 2   capacity as Secretary of Commerce, Census Bureau, and Ron S. Jarmin, in his official capacity as
 3   performing the non-exclusive functions and duties of the Director of the Census Bureau, hereby
 4
     submit objections to the following portions of Plaintiffs’ trial declarations.
 5
                                          Trial Declaration of Douglas Baron
 6
              Objections to Attachments A and B: Hearsay (802) if offered for the truth of the matters
 7
     asserted.
 8

 9                                          Trial Declaration of Amy Bodek

10            ¶ 21. “This lack of accurate data, in turn, could result in long-term misallocations of County resources,

11   impairing the County’s ability to balance the economic, social, environmental, and other goals set out in the Planning
12   and Zoning Law and the County’s General Plan. Further, without reliable demographic Census information, DRP
13
     would be unable to maintain the current level of assistance to other County agencies charged with the responsibility of
14
     making policy or financial decisions in accordance with California law and the County’s Equitable Development
15
     programs and policies.” Improper Lay Testimony and Undisclosed Expert Testimony (701/702). Ms.
16
     Bodek is not offering a lay opinion based on personal perception; rather, she purports to conduct an
17

18   analysis based on her specialized knowledge through reliance on census data and offers a predictive

19   opinion about the outcome of the 2020 decennial census and its effects on the county. Under these

20   circumstances, Ms. Bodek’s opinions are subject to the relevance and reliability criteria of Rule 702.
21   Further, Plaintiffs’ failure to disclose Ms. Bodek’s testimony under Rule 26(a)(2)(C) should result in
22
     its exclusion.
23
              Rule 701 precludes lay testimony based on specialized knowledge. FiTeq INC v. Venture
24
     Corp., No. 13-CV-01946-BLF, 2016 WL 693256, at *3 (N.D. Cal. Feb. 22, 2016 (agreeing that
25

26   defendants are correct to draw a line between lay and expert witness testimony). “Lay witness
                                                                 2
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
               Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 3 of 19



 1   testimony is governed by Rule 701, which limits opinions to those ‘rationally based on the

 2   perception of the witness.’ Rule 702, on the other hand, governs admission of expert opinion
 3   testimony concerning ‘specialized knowledge.’ ” United States v. Figueroa-Lopez, 125 F.3d 1241, 1246
 4
     (9th Cir. 1997) (citing Fed. R. Evid. 701). Rule 701 “expressly excludes lay opinion testimony ‘based
 5
     on scientific, technical, or other specialized knowledge within the scope of Rule 702.’ ” Synthes USA,
 6
     LLC v. Spinal Kinetics, Inc., No. C-09-01201 RMW, 2011 WL 11709387, at *10 (N.D. Cal. Aug. 19,
 7
     2011) (citing Fed. R. Evid. 701(c)); see also Calloway v. Contra Costa Cty. Jail Corr. Officers, No. C 01-
 8

 9   2689 SBA, 2007 WL 134581, at *19 (N.D. Cal. Jan. 16, 2007), aff'd, 243 F. App'x 320 (9th Cir. 2007)

10   (excluding declaration testimony describing medical condition as improper lay testimony under 701):

11   United States v. Tomasetta, No. 10 CR 1205 PAC, 2012 WL 1080293, at *4 (S.D.N.Y. Mar. 30, 2012)
12   (holding that testimony by research analysts about predictions about the effect of making different
13
     disclosures or opinions based on generalized knowledge about the industry constituted expert
14
     testimony); In re: Gen. Motors LLC Ignition Switch Litig., No. 14-MC-2543 (JMF), 2016 WL 4410008, at
15
     *2 (S.D.N.Y. Aug. 18, 2016) (holding that testimony by an EMT and a state trooper about why air
16
     bags didn’t deploy in a crash required specialized or technical knowledge and thus constituted expert
17

18   testimony).

19                                      Trial Declaration of Jefferson Crain

20           ¶¶ 12, 13, 16, 17, 19. Lack of foundation. Lack of personal knowledge (602). Mr. Crain is
21   the Executive Officer to the Board of Education for LAUSD. In these paragraphs, his testimony
22
     discusses actions and decisions by others including those who serve on the Redistricting
23
     Commission and who work for the City of Los Angeles.
24
             ¶ 21. “The census data is necessary to ensure compliance with the federal Voting Rights Act and the
25
     California Voting Rights Act by preventing improper dilution of minority voting rights. Many of the public comments
26
                                                              3
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
                Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 4 of 19



 1   received in support or opposition to the proposed plans addressed potential impacts to particular races, ethnicities,

 2   cultures, and local communities within LAUSD.” Lack of Personal Knowledge (602). Improper Lay
 3   Testimony and Undisclosed Expert Testimony (701/702). Mr. Crain is not offering a lay opinion
 4
     based on personal perception; rather, he purports to conduct an analysis based on his specialized
 5
     knowledge through reliance on census data and offers a predictive opinion about the outcome of the
 6
     2020 decennial census. Under these circumstances, Mr. Crain’s opinions are subject to the relevance
 7
     and reliability criteria of Rule 702. Further, Plaintiffs’ failure to disclose Mr. Crain’s testimony under
 8

 9   Rule 26(a)(2)(C) should result in its exclusion.

10            ¶ 25. “The data derived from the 2020 decennial census and American Community Survey are integral to

11   the commission's map drawing, allowing members to see the community demographic shaping local communities of
12   interest and ensuring compliance with the federal Voting Rights Act and California Voting Rights Act. Often the
13
     revisions to the commission's plans involved a few thousand residents or less. The public input also relies on this same
14
     data to identify strengths and weaknesses in the redistricting commission's proposals.” Improper Lay Testimony
15
     and Undisclosed Expert Testimony (701/702), for the same reasons noted above.
16
              ¶ 26. “Any decrease in the accuracy of the census data undermines these public efforts to
17

18   preserve local communities within LAUSD's boundaries.” Improper Lay Testimony and Undisclosed

19   Expert Testimony (701/702), for the same reasons noted above.

20            Objections to Exhibits:
21            PTX-855, 856, 857, 858: Relevance (401/403) and hearsay (802) (if submitting for truth of
22
     the statements contained in the documents).
23
              PTX 857: Lack of ability to sufficiently authenticate.
24

25

26
                                                                  4
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
                 Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 5 of 19



 1                                          Trial Declaration of Pia Escudero

 2            Objections to Exhibits: PTX- 848, 849, 850, 851, 853,853 – Relevance (401/403) and
 3   hearsay (802) (if submitting for truth of the statements contained in the documents).
 4
                                           Trial Declaration of Bernard Fraga
 5
              ¶ 40. Dr. Fraga states that he relied on two additional tables” which “include the percentage of survey
 6
     respondents who responded ‘Yes, will participate’ on Question 8, after having responded ‘Yes, will participate’ on
 7
     Question 1, and ‘No, will NOT participate’ or refusing to respond to Question 2. The response rates are broken
 8

 9   down by ethnicity and, for the Latino and Asian respondents, by whether they those groups were foreign-born or U.S.-

10   born.” These tables were only disclosed on December 21, 2018. Therefore, the tables and the

11   foregoing sentences should be excluded for failure to timely disclose pursuant to FRCP 26(a)(2)(B)
12   and FRCP 37.
13
              ¶ 49. The discussion of the provenance of the 86.63% NRFU success rate is outside the
14
     scope of Dr. Fraga’s expert report and of his deposition. In his deposition (65:22-25), he stated only
15
     that the 86.63% number was provided by counsel and that his understanding was that “it was based
16
     on census data and analysis.” Ex. 1. This paragraph should be excluded pursuant to FRCP
17

18   26(a)(2)(B) and 37(c)(1).

19            ¶ 64. In addition, under any uniform NRFU success rate (less than 100%) applied to Scenarios A or C,

20   California will always have the largest undercount of all of the states due to the citizenship question. Thus, even if the
21   uniform NRFU success rate were greater than 86.63% (but still less than 100%), California would still suffer the
22
     largest differential undercount. These statements are outside the scope of Dr. Fraga’s expert report and
23
     his deposition—he did not previously provide any opinions on the impact on California of any other
24
     NRFU success rates. These sentences should be excluded pursuant to FRCP 26(a)(2)(B) and
25
     37(c)(1).
26
                                                                  5
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
                Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 6 of 19



 1            Objection to Exhibits: Exhibit A is Dr. Fraga’s curriculum vitae which is hearsay and should

 2   not be admitted (802). Exhibit B is the list of materials Dr. Fraga relied upon for his report, which is
 3   hearsay (802) but admissible under Rule 703. Exhibits C and D are charts of data, which are hearsay
 4
     (802) but admissible under Rule 703.
 5
                                         Trial Declaration of Andrew Reamer
 6
              Paragraphs 67-73 of his affidavit are new and outside the scope of his expert report and
 7
     therefore should be excluded. These paragraphs discuss new programs not previously analyzed as
 8

 9   part of his expert report. At his deposition, he admitted that he had not performed any additional

10   calculations for programs beyond the five he analyzed in the New York case. See Transcript of

11   Deposition of Dr. Reamer at 71:25-72:2. Ex 2.
12            Objection to Exhibits: Exhibit A and B are Dr. Reamer’s expert report and curriculum vitae
13
     which are hearsay and should not be admitted (802). Exhibit C is a list of sources for his affidavit
14
     and is admissible only under Rule 703. Exhibits D and E should be excluded because they are not
15
     relevant (401/403) and are hearsay (802) if for truth of matter asserted.
16
                                           Trial Declaration of Karen Ryback
17

18            Objections to Exhibits: PTX-845, 846, 847 -- Relevance (401/403) and hearsay (802) (if

19   submitting for truth of the statements contained in the documents). PTX-846 and 847 –lack of

20   authenticity (901).
21                                        Trial Declaration of Andrew Westall
22
              ¶¶ 22. Both law and equity disfavor large population deviations between districts. Even a deviation of 10%
23
     (5 in either a plus or minus direction) may not be considered in a “safe harbor” for purposes of a legal challenge.
24
     Improper Lay Testimony (701/702) and Undisclosed Expert Testimony Rule 26(a)(2)(C). Mr.
25
     Westall is not offering a lay opinion based on personal perception; rather, he purports to conduct an
26
                                                                 6
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
                Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 7 of 19



 1   analysis based on his specialized knowledge through reliance on census data and offers a predictive

 2   opinion about the outcome of the 2020 decennial census and the impact he believes it will have on
 3   various city programs. Under these circumstances, Mr. Westall’s opinions are subject to the
 4
     relevance and reliability criteria of Rule 702. Further, Plaintiffs’ failure to disclose Mr. Westall’s
 5
     testimony under Rule 26(a)(2)(C) should result in its exclusion.
 6
              ¶¶ 27, 35. Improper Lay Testimony (701/702) and Undisclosed Expert Testimony Rule
 7
     26(a)(2)(C) the for reasons explained above.
 8

 9            ¶ 29. Inaccurate population count data will thus result in unevenly reported population distribution, which

10   will in turn deny equal representation to the City’s residents. Improper Lay Testimony (701/702) and

11   Undisclosed Expert Testimony Rule 26(a)(2)(C) the for reasons explained above.
12             ¶ 36. Accordingly, undercounted neighborhoods will suffer from the lack of sufficiently allocated resources due
13
     to inaccurate census data. The City thus needs accurate Decennial Census data to meet the needs of all of its residents
14
     and to plan for future needs. Improper Lay Testimony (701/702) and Undisclosed Expert Testimony
15
     Rule 26(a)(2)(C), for the reasons explained above.
16
              Objection to Exhibit A: Mr. Westall’s curriculum vitae is hearsay and should not be admitted
17

18   (802).

19
     Date: January 6, 2019                                            Respectfully submitted,
20

21                                                                    JOSEPH H. HUNT
                                                                      Acting Assistant Attorney General
22
                                                                      BRETT A. SHUMATE
23                                                                    Deputy Assistant Attorney General

24                                                                    JOHN R. GRIFFITHS
                                                                      Director, Federal Programs Branch
25
                                                                      CARLOTTA P. WELLS
26                                                                    Assistant Director
                                                                7
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
             Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 8 of 19



 1
                                                       /s/Marsha Stelson Edney
 2                                                   MARSHA STELSON EDNEY
                                                     Senior Trial Counsel
 3                                                   KATE BAILEY
                                                     CAROL FEDERIGHI
 4                                                   Trial Attorneys
                                                     United States Department of Justice
 5                                                   Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
 6                                                   Washington, DC 20005
                                                     Tel.: (202) 514-4520
 7                                                   Email: marsha.edney@usdoj.gov

 8                                                   Attorneys for Defendants

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                                 8
27   ______________________________________________________________________________
28   DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ TRIAL DECLARATIONS – No. 3:18-cv-01865-RS
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 9 of 19




                          Exhibit 1
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 10 of 19




                          In the Matter Of:

     STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.
                          3:18-cv-01865 and 5:18-cv-02279




                  BERNARD L. FRAGA, PH.D.

                           October 17, 2018
   Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 11 of 19
BERNARD L. FRAGA, PH.D.                                   October 17, 2018
STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.                               1




 · · · · ·IN THE UNITED STATES DISTRICT COURT
 · · · ·FOR THE NORTHERN DISTRICT OF CALIFORNIA



 STATE OF CALIFORNIA, et al.,

 · · ·Plaintiffs,· · · · · · · · CASE NO.
 · · · · · · · · · · · · · · · · 3:18-cv-01865 and
 ·vs.· · · · · · · · · · · · · · 5:18-cv-02279

 WILBUR L. ROSS, JR., et al.,

 · · ·Defendants.


 · · The deposition upon oral examination of

 BERNARD L. FRAGA, Ph.D., a witness produced and sworn

 before me, Paula A. Morgan, Notary Public in and for

 the County of Hamilton, State of Indiana, taken on

 the 17th day of October, 2018, in the United States

 Attorney's Office, 10 West Market Street, Suite 2100,

 Indianapolis, Marion County, Indiana, pursuant to the

 Federal Rules of Civil Procedure.· This deposition

 was taken on behalf of the Defendants in the

 above-captioned matter.




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
       Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 12 of 19
   BERNARD L. FRAGA, PH.D.                                    October 17, 2018
   STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.                               65

·1· · · ·the scenarios?
·2· ·A· ·I don't recall that I chose the -- no.
·3· ·Q· ·Okay.· And Scenario D, now you are taking into
·4· · · ·account an estimate of the NRFU success, correct?
·5· · · ·This is the bottom of page 14 of your report.
·6· ·A· ·Yes, that is correct.
·7· ·Q· ·And you say, "The NRFU enumeration success rate I was
·8· · · ·provided with was 86.63 percent."· How did you get
·9· · · ·that rate?
10· · · · · ·MS. BOUTIN:· Objection to the extent that it --
11· · · ·an answer requires disclosure of attorney work
12· · · ·product response.· But you can answer generally.
13· ·A· ·So, yeah, in general, I was provided with that
14· · · ·estimate.
15· ·Q· ·By whom?
16· · · · · ·MS. BOUTIN:· Same objection.· Actually, no, not
17· · · ·same objection.· Withdrawn.· You can answer.
18· ·A· ·By counsel.· Right terminology?
19· ·Q· ·Yes.· Do you know where counsel got that number?
20· · · · · ·MS. BOUTIN:· Objection.
21· · · · · ·MS. FEDERIGHI:· He can say whether he knows.
22· ·A· ·As I mention in my report, my understanding is that,
23· · · ·and my understanding at the time, my understanding
24· · · ·now, is that it was based on census data and
25· · · ·analyses.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
         Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 13 of 19
      BERNARD L. FRAGA, PH.D.                                   October 17, 2018
      STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.                             101

·1· ·STATE OF INDIANA· ·)
· · · · · · · · · · · · )· ·SS:
·2· ·COUNTY OF HAMILTON )

·3

·4·   · · ·I, Paula A. Morgan, Notary Public in Hamilton
· ·   ·County, Indiana, do hereby certify that the deponent
·5·   ·was, by me, sworn to tell the truth in the
· ·   ·aforementioned matter;
·6·   · · ·That the deposition was taken on behalf of the
· ·   ·Defendants at the time and place heretofore mentioned
·7·   ·with counsel present as noted;
· ·   · · ·That the deposition was taken down by means of
·8·   ·Stenograph notes, reduced to typewriting under my
· ·   ·direction and is a true record of the testimony given
·9·   ·by said deponent and was thereafter presented to the
· ·   ·deponent for signature.
10·   · · ·I do further certify that I am a disinterested
· ·   ·person in this cause of action; that I am not a
11·   ·relative or attorney of any of the parties or
· ·   ·otherwise interested in the event of this action and
12·   ·am not in the employ of the attorneys for the
· ·   ·respective parties.
13
· ·   · · ·IN WITNESS HEREOF, I have hereunto set my hand
14·   ·and affixed my notarial seal this 22nd day of
· ·   ·October, 2018.
15

16

17
· · · · · · · · · ·______________________________
18· · · · · · · · ·Paula A. Morgan, Notary Public

19
· · ·County of Residence:· Hamilton
20
· · ·My Commission expires:· October 9, 2024
21

22

23

24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 14 of 19
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 15 of 19
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 16 of 19
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 17 of 19




                           Exhibit 2
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 18 of 19




                                                                   71


   1   poverty level.

   2   BY MR. TOMLINSON:

   3            Q.    Right.

   4            A.    So the poverty level might seem funny,

   5   but the poverty level is itself census derived

   6   because it relies on the consumer price index.         It

   7   gets adjusted every year, and the housing portion of

   8   the consumer price index is based on the American

   9   Community Survey.

  10            So programs that rely on the inflation factor

  11   are not going to be as sensitive as ones that where

  12   -- particularly when that inflation factor is applied

  13   across the board, across the U.S., it will not be as

  14   sensitive as programs in which it is specifically

  15   saying this State gets this amount of money.

  16            Q.    Okay.

  17            A.    I want to add one thing.    You know,

  18   we've been talking about the impact of a citizenship

  19   question on the distribution of federal funds.

  20   Census data get used for lots and lots of things

  21   beyond that.

  22            So if the CPI gets screwed up, that has

  23   ramifications that go well beyond what we're talking

  24   about.

  25            Q.    Okay.    So you've only done calculations
Case 3:18-cv-01865-RS Document 152 Filed 01/07/19 Page 19 of 19




                                                              72


   1   of these five specific programs.        Correct?

   2          A.       Correct.

   3          Q.       And, as I understand it, your expert

   4   opinion is that those five specific programs are

   5   representative of the 24 total programs that use

   6   geographic allocation formulas; is that correct?

   7          MS. MORGAN:     Objection to form.

   8          THE WITNESS:        I would say they're

   9   representative of the principle that a differential

  10   -- that programs that rely on either FMAP or State

  11   share would be -- the grantees would differentially

  12   affected by a differential undercount, and so it is

  13   illustrative of the dynamic of the 24 programs, but

  14   the 24 programs themselves are representative of a

  15   larger group.

  16   BY MR. TOMLINSON:

  17          Q.       But you have not conducted any specific

  18   analysis of any government program that does not use

  19   a geographic allocation formula.        Correct?

  20          A.       Correct.     All five of these use

  21   geographic allocation.

  22          Q.       So are you intending to offer expert

  23   testimony as to the impact the differential

  24   undercount in the decennial census would have on the

  25   government programs that do not use geographic
